Citation Nr: 0525984	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating.  The veteran filed an appeal with respect to this 
rating with his local RO in Atlanta, Georgia. 

In October 2004, the Board received medical evidence that had 
not been considered by the RO.  The veteran was notified of 
his right to have the evidence reviewed by the RO prior to 
the Board's consideration of it.  In August 2005, the veteran 
waived that right. 


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by depressed mood, anxiety, sleep impairment, and 
mild memory loss, with occasional suicidal ideation but no 
plan.  

2.  The veteran does not have circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impaired judgment or abstract thinking; near-
continuous panic or depression associated with PTSD; impaired 
impulse control; spatial disorientation; or gross impairment 
in thought processes, such as persistent delusions or 
hallucinations, or disorientation to time or place. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder are not met or more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a mental disorder.  
In this context, the Board notes that a substantially 
complete application was received in April 2002.  In October 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
October 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Although the veteran's PTSD claim now concerns whether he is 
entitled to a higher initial rating for this disorder (as 
opposed to service connection that was subsequently granted), 
VA is not required to provide additional VCAA notice 
concerning this downstream issue since VA already has given 
VCAA notice regarding the original service connection claim.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board notes, 
however, that the RO did provide the veteran with such notice 
in the February 2004 statement of the case that initially 
dealt with the issue of an increased rating.  Accordingly, 
the Board is satisfied that VA has fulfilled its duty to 
notify the veteran. 

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
private and VA medical records have been secured.  
Additionally, the veteran has been evaluated medically in 
conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in January 2003, and was evaluated as 30 
percent disabling under DC 9411.   

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability is generally of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in this case, the Board will consider the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  

The Board has carefully reviewed the private psychiatric 
treatment records in the claims file, dated from July 1997 to 
August 2003.  Those records during the applicable time period 
(from April 2002 forward) reveal treatment characterized by 
the practitioner as having its "focus ... on the many issues 
current active in his present life and dealing with these as 
a wheel chair patient."  The practitioner specifically 
stated at this time that the veteran's PTSD had not been a 
focus for their time together.  See private treatment report 
dated January 13, 2003.  

The doctor noted in an August 2001 entry that he had seen the 
veteran before, in 1997, due to depression he experienced 
secondary to a 1992 accident, after which the veteran was 
confined to a wheel chair.  In September 2001, the veteran 
reported having anxiety attacks, which upon further 
reflection, the doctor interpreted as more being periods of 
aggravation and frustration.  

The balance of the private records chronicle how the veteran 
has dealt with personal and familial physical health issues.  
He is often noted to be irritated and frustrated by members 
of the public, and to have some level of anxiety referable to 
incidents of interaction.  He was consistently evaluated as 
having no abnormal thought processes or perceptions.  He had 
generally spoken of thoughts of suicide, but had indicated 
that he could not hurt his wife like that.  Of note on this 
point are summary reports by the doctor, dated in April 2002 
and March 2003, that indicated the veteran was not a danger 
to himself.  

The veteran's December 2002 VA examination demonstrated 
significant survivor guilt and bad feelings regarding his 
military experience as a whole.  Unwanted memories and 
nightmares about his combat service were occurring weekly.  
He again spoke of suicidal ideation, but admitted to having 
no plan.  The veteran also reported chronic sleep impairment 
and loss of desire for activities he used to enjoy.  
Examination showed a well-groomed, well-oriented gentleman 
with a mild short term memory problem.  Heightened anxiety 
was noted when in crowds, though medication had alleviated 
this.  His mood was mildly depressed.  There were no 
impairments of judgment or thinking.  Speech was logical and 
flowing.

The veteran was again evaluated in January 2004.  Results 
were similar to the December 2002 exam; however, the veteran 
reported increased nightmares and flashbacks.  He also 
reported olfactory hallucinations of "smelling death."  He 
denied suicidal plans at that time, though admitted thinking 
about it.  Upon examination, he was found to be cognitively 
intact in all spheres, to include orientation, calculation, 
recall memory, recent and remote memory, judgment, and 
insight.  

Concurrent and subsequent VA outpatient records, dated from 
December 2001 to April 2004, do not contradict the two exams' 
findings.  The veteran had not experienced psychotic symptoms 
and continued to be noted to have irritability and a 
depressed mood.  The Board observes that although the 
outpatient records are many in number, actual treatment for 
symptoms of PTSD is sparse.  It is consistently noted, as 
well, that the veteran receives his psychiatric treatment 
from a private psychiatrist.

In response to the July 2004 supplemental statement of the 
case, the veteran submitted an August 2004 VA outpatient 
clinical record in which the veteran comments on each symptom 
dealt with in the rating criteria as it pertains to himself.  
For example, he is noted to have said that he thinks of 
suicide every day, that he has panic attacks several times a 
week, and that he had to ask someone what their name was that 
day three times.  He goes further to report that his judgment 
is impaired because he makes inappropriate comments to 
embarrass his wife.  He reported not working for the past 10 
years because of his inability to get along with others.  He 
said that he does not like to take a bath. 

The Board notes that the examiner made two comments in the 
course of this report that chronicled a two hour and 17 
minute session.  He indicated that though the veteran 
reported thinking of suicide every day, he denied current 
suicidal and homicidal intent and seemed neither imminently 
suicidal nor homicidal.  Then, the examiner noted a flattened 
affect.  

Based on a review of the complete record, the Board finds 
that the veteran's PTSD is properly evaluated at 30 percent 
disabling.  It has been consistently found on examination 
that the veteran has a depressed mood, anxiety, occasional 
"panic attacks" (which the medical evidence indicates are 
more like periods of heightened frustration and irritation), 
and some mild memory loss.  These symptoms fall within the 30 
percent evaluative category.    

There is no objective evidence of speech impairments 
(circumstantial, circumlocutory, stereotyped, or illogical 
speech), impaired judgment or abstract thinking, or impaired 
impulse control.  The veteran does not have difficulty in 
understanding complex commands.  The Board notes that due to 
his medical disorders, the veteran is prescribed multiple 
medications, which he has been able to remain in control of.  
While he may have a prior diagnosis of depression in the 
context of his 1992 accident, there is no evidence that it is 
a near-continuous depression associated with his combat-
related PTSD that has affected his ability to function.  He 
is not spatially disoriented, nor has he manifested gross 
impairment in thought processes, such as persistent delusions 
or hallucinations.  He has always been noted to be well-
groomed at examinations and during outpatient visits.

The Board notes that although suicidal ideation has 
manifested in the clinical records, having one symptom that 
appears in a higher rating category does not entitle a 
claimant to that higher rating.  The Board must look at 
entire disability picture in light of the available medical 
evidence to determine which rating category applies.  In that 
vein, in fulfilling its responsibility to weigh the 
credibility of the evidence, the Board cannot look at the 
August 2004 clinical note in isolation from the rest of the 
record.  In light of the level of disability documented in 
the majority of the records, the Board places less weight on 
the veteran's statements of August 2004  than on the rest of 
the medical evidence. 

Additionally, because the veteran's records on the whole 
paint a consistent disability picture throughout the appeal 
period, a staged rating in accordance with Fenderson v. West, 
supra,  is not appropriate.  In this instance, the Board 
finds the preponderance of the evidence is against a higher 
rating.  

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.
	


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


